761 So. 2d 1172 (2000)
Cordale D. SMITH, Appellant,
v.
STATE of Florida, Appellee.
No. 2D99-2400.
District Court of Appeal of Florida, Second District.
June 21, 2000.
James Marion Moorman, Public Defender, and Megan Olson, Assistant Public Defender, Bartow, for appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Diana K. Bock, Assistant Attorney General, Tampa, for appellee.
SCHEB, JOHN M., (Senior) Judge.
Cordale Smith challenges the judgment and sentence imposed after the jury convicted him of attempted second-degree murder. In his sole argument on appeal, he contends that after the Florida Supreme Court's decision in State v. Gray, 654 So. 2d 552 (Fla.1995), the offense of attempted second-degree murder no longer exists in Florida. We affirm his conviction on the basis of Quesenberry v. State, 711 So. 2d 1359 (Fla. 2d DCA 1998). However, the supreme court has accepted jurisdiction of Brown v. State, 733 So. 2d 598 (Fla. 5th DCA), review granted, 744 So. 2d 452 (Fla.1999), wherein the Fifth District certified the following question as one of great public importance:
DOES THE CRIME OF ATTEMPTED SECOND DEGREE MURDER EXIST IN FLORIDA?
We certify the same question.
Affirmed.
THREADGILL, A.C.J., and STRINGER, J., Concur.